Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 1 of 33 Page ID
                                 #:5324




         EXHIBIT 2
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 2 of 33 Page ID
                                 #:5325
                               David Nolte

    1              IN THE UNITED STATES DISTRICT COURT
    2                 CENTRAL DISTRICT OF CALIFORNIA
    3
    4   KEVIN RISTO, on behalf of           )
        himself and all others              )
    5   similarly situated,                 )
                                            )
    6              Plaintiffs,              )
                                            ) CASE NO.
    7       vs.                             ) 2:18-cv-07241-CAS-
                                            )
    8   SCREEN ACTORS GUILD-AMERICAN        ) PLA
        FEDERATION OF TELEVISION AND        )
    9   RADIO ARTISTS; a Delaware           )
        corporation; AMERICAN               )
   10   FEDERATION OF MUSICIANS OF THE      )
        UNITED STATES AND CANADA, a         )
   11   California nonprofit                )
        corporation; et al.,                )
   12                                       )
                   Defendants.              )
   13   ______________________________      )
   14
   15
   16
   17                     Tuesday, April 27, 2021
   18
   19
   20             Remote videotaped deposition of DAVID NOLTE,
   21   conducted at the location of the witness in
   22   Los Angeles, California, commencing at 9:08 a.m. and
   23   ending at 4:03 p.m., on the above date, before
   24   SHARI BOLTON, CSR 9291.
   25



  Golkow Litigation Services                                       Page 1
                                                                      Exhibit 2
                                                                      Page 32
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 3 of 33 Page ID
                                 #:5326
                               David Nolte

    1   REMOTE APPEARANCES:
    2
            For Plaintiffs:
    3
                  KIESEL LAW LLP
    4             BY: MARIANA McCONNELL, ESQ.
                       NICHOLAS BRANCOLINI, ESQ.
    5             8648 Wilshire Boulevard
                  Beverly Hills, California 90211
    6             (310) 854-4444
                  mcconnell@kiesel.law
    7             brancolini@kiesel.law
    8             JOHNSON AND JOHNSON, LLP
                  BY: DANIEL B. LIFSCHITZ, ESQ.
    9             439 North Canon Drive
                  Beverly Hills, California 90210
   10             (310) 975-1080
   11
            For Defendants:
   12
                  JENNER & BLOCK
   13             BY: ANDREW THOMAS, ESQ.
                       ANDREW G. SULLIVAN, ESQ.
   14             633 West 5th Street, Suite 3600
                  Los Angeles, California 90071
   15             (213) 239-5155
                  ajthomas@jenner.com
   16             agsullivan@jenner.com
   17
            Videographer:
   18
                  DAVID KIM
   19
   20
   21
   22
   23
   24
   25



  Golkow Litigation Services                                       Page 2
                                                                      Exhibit 2
                                                                      Page 33
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 4 of 33 Page ID
                                 #:5327
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 5 of 33 Page ID
                                 #:5328
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 6 of 33 Page ID
                                 #:5329
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 7 of 33 Page ID
                                 #:5330
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 8 of 33 Page ID
                                 #:5331
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 9 of 33 Page ID
                                 #:5332
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 10 of 33 Page ID
                                  #:5333
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 11 of 33 Page ID
                                  #:5334
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 12 of 33 Page ID
                                  #:5335
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 13 of 33 Page ID
                                  #:5336
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 14 of 33 Page ID
                                  #:5337
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 15 of 33 Page ID
                                  #:5338
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 16 of 33 Page ID
                                  #:5339
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 17 of 33 Page ID
                                  #:5340
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 18 of 33 Page ID
                                  #:5341
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 19 of 33 Page ID
                                  #:5342
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 20 of 33 Page ID
                                  #:5343
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 21 of 33 Page ID
                                  #:5344
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 22 of 33 Page ID
                                  #:5345
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 23 of 33 Page ID
                                  #:5346
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 24 of 33 Page ID
                                  #:5347
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 25 of 33 Page ID
                                  #:5348
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 26 of 33 Page ID
                                  #:5349
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 27 of 33 Page ID
                                  #:5350
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 28 of 33 Page ID
                                  #:5351
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 29 of 33 Page ID
                                  #:5352
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 30 of 33 Page ID
                                  #:5353
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 31 of 33 Page ID
                                  #:5354
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 32 of 33 Page ID
                                  #:5355
                               David Nolte

    1               DECLARATION UNDER PENALTY OF PERJURY

    2

    3             I, DAVID NOLTE, do hereby certify under

    4   penalty of perjury that I have read the foregoing

    5   transcript of my deposition taken on Tuesday,

    6   April 27, 2021; that I have made such corrections as

    7   appear noted herein in ink, initialed by me; that my

    8   testimony as contained herein, as corrected, is true

    9   and correct.

   10

   11             Dated this _____ day of ____________, 2021,

   12   at _______________________________.

   13

   14

   15

   16                                  ____________________________

   17                                  DAVID NOLTE

   18

   19

   20

   21

   22

   23

   24

   25




  Golkow Litigation Services                                     Page 233
                                                                      Exhibit 2
                                                                      Page 62
Case 2:18-cv-07241-CAS-PLA Document 141-2 Filed 07/02/21 Page 33 of 33 Page ID
                                  #:5356
                               David Nolte

    1                             CERTIFICATE

    2

    3              I, SHARI BOLTON, Certified Shorthand

    4   Reporter, No. 9291, do hereby certify that prior to

    5   the commencement of the examination, the Deponent was

    6   duly remotely sworn by me to testify to the truth, the

    7   whole truth and nothing but the truth.

    8

    9              I DO FURTHER CERTIFY that the foregoing is a

   10   verbatim transcript of the testimony as taken

   11   stenographically by me at the time, place and on the

   12   date hereinbefore set forth, to the best of my

   13   ability.

   14

   15              I DO FURTHER CERTIFY that I am neither a

   16   relative nor employee nor attorney nor counsel of any

   17   of the parties to this action, and that I am neither a

   18   relative nor employee of such attorney or counsel, and

   19   that I am not financially interested in the action.

   20

   21              ______________________________________

   22              SHARI BOLTON

   23              Certified Shorthand Reporter, No. 9291

   24

   25              Dated:_______________________________




  Golkow Litigation Services                                     Page 235
                                                                      Exhibit 2
                                                                      Page 63
